The Board of Commissioners on Grievances and Discipline of the Supreme Court has filed a Final Report in the office of the Clerk of this court pursuant to Gov.Bar R. V(7)(D), in which it recommended that the respondent, Iduna Depweg Borger, a.k.a. Margaret Ann McErlane, Attorney Registration No. 0030318, be found mentally ill and suspended from the practice of law. The board further recommends that the costs of these proceedings be taxed to the respondent, Iduna Depweg Borger, a.k.a. Margaret Ann McErlane, in any disciplinary order entered, so that execution may issue. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the respondent, Iduna Depweg Borger, a.k.a. Margaret Ann McErlane, show cause why the recommendation of the board should not be confirmed by the court and the disciplinary order so entered.
IT IS FURTHER ORDERED that respondent may show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order. It is further ordered that relator may file an answer on or before fifteen days after any written response is filed by respondent.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
Cook, J., dissents and would order respondent suspended.